EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Steven Pedersen, Reg. No. 53447, on 02/25/2022. The Examiner Amendment is for resolving antecedent basis in the claims




























The application has been amended as follows: 
In the claimed listing filed on 03/17/2021, please amend further claims 16, 17, 18, 19, and 20 as follows:

Claim 16.  (Currently Amended) The system of claim 1, further comprising maintaining said potentially dynamically changing task execution agent attributes in an artificial intelligence data base including attributes that may vary with time with analytic or statistical analysis

Claim 17.  (Currently Amended) The system of claim 16 further comprising expert defined ranges of  expert defined ranges.

Claim 18.  (Currently Amended) The system of claim 17 further comprising controlling interrelated distributed task input and output object workflows between and among 

Claim 19.  (Currently Amended) The system of claim 18 further comprising triggering control actions based on 

Claim 20.  (Currently Amended) The system of claim 19, further comprising determination of the desirability of using a 

---------------------END----------------------




Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed.   
The following is an examiner's statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a system, featured for dynamically controlling execution of interrelated distributed tasks, and claimed recitations therein as recited in independent claim 1.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved. Searches are performed and updated. Accordingly, the features in the claims are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
February 26, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191